EXHIBIT 10.21

 

STOCK OPTION INCENTIVE GRANT AGREEMENT

 

James Pekarsky, (the “Optionee”):

 

Monolithic System Technology, Inc., a Delaware corporation (the “Company”),
hereby grants to Optionee, an option (“Option”) to purchase a total of Three
Hundred Thousand (300,000) shares of Common Stock, $0.01 par value per share
(“Shares”), of the Company, at the price set forth herein.

 

DEFINITIONS FOR CERTAIN DEFINED TERMS ARE AS FOLLOWS:

 

“Agreement” means this Stock Option Incentive Grant Agreement.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the common stock of the Company, par value $.01 per share.

 

“Committee” means the Compensation Committee of the Board of Directors.

 

“Consultant” means any independent contractor retained to perform services for
the Company or a Subsidiary.

 

“Continuous Service” means the absence of any interruption or termination of
service as an Employee, Director or Consultant by the Company, a Parent, or any
Subsidiary. Continuous Service shall not be considered interrupted during any
period of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company and any Parent,
Subsidiary or successor of the Company. A leave of absence approved by the
Company shall include sick leave, military leave or any other personal leave
approved by an authorized representative of the Company.

 

“Corporate Transaction” means any of the following stockholder-approved
transactions to which the Company is a party:

 

(a)  a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

 

(b)  the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of each Subsidiary) in
connection with the complete liquidation or dissolution of the Company; or

 

(c)  any reverse merger in which the Company is the surviving entity but in
which securities possessing 50 percent or more of the total combined voting
power of the Company’s

 

--------------------------------------------------------------------------------


 

outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger.

 

“Director” means a director of the Company.

 

“Employee” means any person, including officers (whether or not they are
directors), employed by the Company, a Parent or any Subsidiary.

 

“Exchange Act” means Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of Common Stock as of any date is the closing price for the
Common Stock as reported on the Nasdaq National Market (or on any other national
securities exchange or other established market on which the Common Stock is
then listed) for that date or, if no closing price is reported for that date,
the closing price on the next preceding date for which a closing price was
reported.

 

“Grant Date” means, with respect to the Option, March 20, 2006.

 

“Non-Employee Director” means a Director of the Company who qualifies as a
Non-Employee Director as such term is defined in Section 240.16b-3(b)(3) of the
General Rules and Regulations promulgated under the Exchange Act.

 

“Parent” means a parent corporation of the Company, whether now or hereafter
existing, as defined by Section 424(e) of the Code.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means a subsidiary corporation of the Company, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

 

“Termination of Service” means (a) in the case of an Employee, a cessation of
the employee-employer relationship between the Employee and the Company or a
Parent or Subsidiary for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, disability, or the disaffiliation
of a Parent or Subsidiary, but excluding any such termination where there is a
simultaneous reemployment by the Company or a Parent or Subsidiary; (b) in the
case of a Consultant, a cessation of the service relationship between the
Consultant and the Company or a Parent or Subsidiary for any reason, including,
but not by way of limitation, a termination by resignation, discharge, death,
disability, or the disaffiliation of a Parent or Subsidiary, but excluding any
such termination where there is a simultaneous re-engagement of the Consultant
by the Company or a Parent or Subsidiary; and (c) in the case of a Director, a
cessation of the Director’s service on the Board of Directors for any reason,
including, for example, but not by way of limitation, a termination by
resignation, removal, death, disability, expiration of the term of directorship,
but excluding any such termination where there is a simultaneous reemployment by
the Company or a Parent or Subsidiary.

 

2

--------------------------------------------------------------------------------


 

THE DETAILS OF YOUR OPTION ARE AS FOLLOWS:

 

1.             Nature Of The Option

 

The Option is intended to be a “Nonstatutory Stock Option” subject to the
provisions of Section 1.83-7 of the Treasury Regulations promulgated under
Section 83 of the Code. Option Price

 

The Option Price is $ 7.97 for each Share.

 

2.             Vesting And Exercise Of Option

 

(a)  During the term of this Option, it will  vest and become exercisable during
its term in accordance with the following schedule (except as otherwise provided
in this Section 3 or Section 6(b)):

 

No. of Shares Vesting

 

Vesting Date

 

 

 

 

 

75,000

 

On March 20, 2007

 

 

 

 

 

6,250

 

At the end of each calendar month after March 20, 2007

 

 

(b)  In the event of the Optionee’s death, disability or other termination of
employment, the Option shall be exercisable in the manner and to the extent
provided below:

 

(i)  Termination of Status as Employee, Director or Consultant.   If an Optionee
shall cease to be an Employee, Director or Consultant for any reason other than
permanent and total disability or death, he may, but only within 90 days after
the date of Termination of Service, exercise his Option to the extent that he
was entitled to exercise it at the date of Termination of Service, subject to
the condition that no Option shall be exercised after the expiration of the Term
(as defined in Section 7) of the Option.

 

(ii)  Disability of the Optionee.   Subject to the provisions of Section 6(b),
if an Optionee shall cease to be an Employee, Director or Consultant due to
disability, and such Optionee was in Continuous Service as an Employee, Director
or Consultant from the Grant Date until the date of Termination of Service, the
Option may be exercised at any time within twelve months following the date of
Termination of Service, but only to the extent of the accrued right to exercise
at the time of Termination of Service, subject to the condition that no option
shall be exercised after the expiration of the Term of the Option.

 

(iii)  Death of the Optionee.   In the event of the death of the Optionee during
the Term of the Option while the Optionee is an Employee, Non-Employee Director
or Consultant and in Continuous Service as such from the Grant Date until the
date of death, the Option may be exercised at any time within six months
following the date of death by the Optionee’s estate or by a person who acquired
the right to exercise the Option by bequest, inheritance or otherwise as a
result of

 

3

--------------------------------------------------------------------------------


 

the Optionee’s death, but only to the extent of the accrued right to exercise at
the time of death, subject to the condition that no option shall be exercised
after the expiration of the Term of the Option.

 

(c)  No fraction of a Share shall be purchasable or deliverable upon exercise,
but in the event any adjustment of the number of Shares covered by the Option
shall cause such number to include a fraction of a Share, such number of Shares
shall be adjusted to the nearest smaller whole number of Shares.

 

(d)  In order to exercise any portion of this Option which has vested, the
Optionee shall notify the Company in writing of the election to exercise the
Option and the number of Shares in respect of which the Option is being
exercised, by executing and delivering the Notice of Exercise of Stock Option in
the form attached hereto as Appendix I. The certificate or certificates
representing Shares as to which this Option has been exercised shall be
registered in the name of the Optionee. Or, the optionee shall notify the
Company through his broker if he chooses to exercises the Option through a
brokerage firm.

 

3.             Non-Transferability Of Option

 

As approved by the Committee, any vested portion of the Option may be
transferred by the Optionee through a gift or domestic relations order in
settlement of marital property rights to the following donees or transferees:

 

(a)  any “family member,” which includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law,
sister-in-law, including adoptive relations, and any person sharing the
employee’s household (other than a tenant or employee);

 

(b)  a trust in which “family members” have more than 50% of the beneficial
interest;

 

(c)  a foundation in which “family members” or the employee control the
management of assets; and

 

(d)  any other entity in which the “family members” (or the employee) own more
than 50% of the voting interests;

 

provided that (x) there may be no consideration for any such transfer, (y) this
Agreement, and any amendment hereto, must be approved by the Committee, and must
expressly provide for transferability in a manner consistent with this
Section 4, and (z) subsequent transfers of transferred Options shall be
prohibited except those in accordance with this Section 4. Following transfer,
any such Options shall continue to be subject to the same terms and conditions
as were applicable immediately prior to transfer, provided that the term
Optionee shall be deemed to refer to the transferee. The events of termination
hereof shall continue to be applied with respect to the original  Optionee,
following which the Options shall be exercisable by the transferee only to the
extent, and for the periods specified in this Agreement.

 

4

--------------------------------------------------------------------------------


 

Otherwise, this Option may only be transferred by will or by the law of descent
and distribution. The terms of this Option shall be binding upon the executors,
administrators, heirs and successors of the Optionee.

 

4.             Method Of Payment

 

Payment of the exercise price shall be by any of the following, or a combination
thereof, at the election of the Optionee:

 

(a)  cash;

 

(b)  check, cashier’s check, certified check or wire transfer;

 

(c)  in the event there exists a public market for the Company’s Common Stock on
the date of exercise, by delivery of a sell order to a broker for the shares
being purchased and an agreement to pay (or have the broker remit payment for)
the purchase price of the shares being purchased on or before the settlement
date for the sale of such shares to the broker; or

 

(d)  in the event there exists a public market for the Company’s Common Stock on
the date of exercise, by surrender of shares of the Company’s Common Stock. In
this case payment shall be made as follows:

 

(i)  The Optionee shall deliver to the Secretary of the Company a written notice
which shall set forth the portion of the purchase price the Optionee wishes to
pay with Common Stock, and the number of shares of such Common Stock the
Optionee intends to surrender pursuant to the exercise of this Option, which
shall be determined by dividing the aforementioned portion of the purchase price
by the closing price per share of the Common Stock of the Company, as reported
on the Nasdaq National Market (or on any other national securities exchange or
other established market on which the Common Stock is then listed), on the last
business day immediately preceding the date of exercise of the Option, as
determined by the Committee;

 

(ii)  Fractional shares shall be disregarded and the Optionee shall pay in cash
an amount equal to such fraction multiplied by the price determined under
subparagraph i above;

 

(iii)  The written notice shall be accompanied by a duly endorsed blank stock
power with respect to the number of Shares set forth in the notice, and the
certificate(s) representing said Shares shall be delivered to the Company at its
principal offices within three working days from the date of the notice of
exercise;

 

(iv)  The Optionee hereby authorizes and directs the Secretary of the Company to
transfer so many of the Shares represented by such certificate(s) as are
necessary to pay the purchase price in accordance with the provisions herein;
and

 

(v)  Notwithstanding any other provision herein, the Optionee shall only be
permitted to pay the purchase price with Shares of the Company’s Common

 

5

--------------------------------------------------------------------------------


 

Stock owned by him as of the exercise date in the manner and within the time
periods allowed under 17 CFR Section 240.16b-3 promulgated under the Exchange
Act, as such regulation is presently constituted, as it is amended from time to
time, and as it is interpreted now or hereafter by the Securities and Exchange
Commission.

 

The Optionee may elect to pay the exercise price by authorizing a third party to
sell Shares subject to the Option and remit to the Company a sufficient portion
of the sale proceeds to pay the entire exercise price and any tax withholding
resulting from such exercise.

 

5.             Adjustments Upon Changes In Capitalization

 

(a)  Recapitalization.   Subject to any required action by the stockholders of
the Company, the number of Shares covered by each outstanding Option and the per
share exercise price of each such Option, shall be proportionately adjusted for
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, combination,
reclassification, the payment of a stock dividend on the Common Stock or any
other increase or decrease in the number of such shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been effected without receipt of consideration. Such adjustment shall be
made by the Board of Directors, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof
shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.

 

(b)  Corporate Transaction.   In the event of a proposed Corporate Transaction,
the Board of Directors shall notify the Optionee at least 10 calendar days prior
to such proposed Corporate Transaction. To the extent it has not been previously
exercised, the Option will terminate immediately prior to the consummation of
such proposed Corporate Transaction, unless the Option is assumed or an
equivalent option is substituted by the successor corporation or a parent or
subsidiary of such successor corporation. For the purposes of this subsection,
the Option shall be considered assumed if, following the Corporate Transaction,
the Option confers the right to purchase, for each Share subject to the Option
immediately prior to the Corporate Transaction, the consideration (whether
stock, cash, or other securities or property) received in the Corporate
Transaction by holders of Common Stock for each Share subject to the Option held
on the effective date of the Corporate Transaction (and if holders were offered
a choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the Corporate Transaction was not solely common stock
of the successor corporation or its parent or subsidiary, the Board of Directors
may, with the consent of the successor corporation, provide for the
consideration to be received upon the exercise of the Option for each Share
subject to the Option to be solely common stock of the successor corporation or
its parent or subsidiary equal in fair market value to the per share
consideration received by holders of Common Stock in the Corporate Transaction.

 

6

--------------------------------------------------------------------------------


 

In the event a Corporate Transaction is subject to the Change-in-Control
Agreement, by and between Optionee and the Company, dated as of March 20, 2006
(the “Change-in-Control Agreement”), in which the successor corporation or a
parent or subsidiary of such successor corporation fails to assume the Option or
substitute an equivalent option, then the Option shall vest immediately prior to
the consummation of such proposed Corporate Transaction in accordance with and
to the extent provided Sections 1(e)(6) and 3(b) of the Change-in-Control
Agreement.

 

6.             Term Of Option

 

This Option may not be exercised more than ten years from the date of grant of
this Option (the “Term”), as set forth below, and may be exercised during such
term only in accordance with the terms of this Option.

 

7.             Not Employment Contract

 

Nothing in this Agreement shall confer upon the Optionee any right to continue
in the employ or other service with the Company or any Parent or Subsidiary or
shall interfere with or restrict in any way the rights of the Company (or any
Parent or Subsidiary), which are hereby expressly reserved, to discharge the
Optionee at any time for any reason whatsoever, with or without cause, subject
to the provisions of applicable law. This is not an employment contract.

 

8.             Income Tax Withholding

 

(a)  Whenever Shares are issued or to be issued pursuant to the Option, the
Company shall have the right to require the recipient to remit to the Company an
amount sufficient to satisfy federal, state, local or other withholding tax
requirements if, when, and to the extent required by law (whether so required to
secure for the Company an otherwise available tax deduction or otherwise) prior
to the delivery of any certificate or certificates for such shares. The
obligations of the Company under this Agreement shall be conditional on
satisfaction of all such withholding obligations and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the Optionee. However, in such cases the
Optionee may elect, subject to the approval of the Board of Directors, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold shares to satisfy their tax obligations. The Optionee
may only elect to have shares withheld having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax which could
be imposed on the transaction. All elections shall be irrevocable, made in
writing, signed by the Optionee, and shall be subject to any restrictions or
limitations that the Board of Directors deems appropriate.

 

In the event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the exercise of
this Option, the Optionee agrees to pay the Company the amount of such
deficiency in cash within five days after receiving a written demand from the
Company to do so, whether or not Optionee is an employee of the Company at that
time.

 

(b)  At such time as the Optionee is required to pay to the Company an amount
with respect to tax withholding obligations as set forth in Section 9(a), the
Optionee may elect prior to the date the amount of such withholding tax is
determined to make such payment, or

 

7

--------------------------------------------------------------------------------


 

such increased payment as the Optionee elects to make up to the maximum federal,
state and local marginal tax rates (including any related FICA obligation)
applicable to the Optionee and the particular transaction in accordance with the
provisions of Section 9(a).

 

(c)  Any adverse consequences incurred by an Optionee with respect to the use of
shares of Common Stock to pay any part of the Option Price or of any tax in
connection with the exercise of an Option shall be the sole responsibility of
the Optionee.

 

9.             Conditions Upon Issuance of Shares.

 

Shares shall not be issued with respect to the Option unless the exercise of the
Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange or public trading market
upon which the Shares may then be listed, and shall be further subject to the
approval of counsel for the Company with respect to such compliance. As a
condition to the exercise of the Option, the Company may require the Optionee to
represent and warrant at the time of any such exercise that the Shares are being
purchased only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned relevant provisions of
law.

 

10.          Notices and Other Communications.

 

Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
Optionee, at his residence address last filed with the Company and (ii) if to
the Company, at its principal place of business, addressed to the attention of
its Chief Executive Officer, or to such other address or telecopier number or
electronic mail address, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report; and (iv) in the case of electronic
mail, when directed to an electronic mail address at which the receiving party
has consented to receive notice, provided, that such consent is deemed revoked
if the sender is unable to deliver by electronic transmission two consecutive
notices and such inability becomes known to the secretary or assistant secretary
of the Company or to the transfer agent, or other person responsible for giving
notice.

 

8

--------------------------------------------------------------------------------


 

Dated as of the 4th day of April 2006

 

 

 

MONOLITHIC SYSTEM TECHNOLOGY, INC.

 

 

 

 

 

By:

\s\ Chet Silvestri

 

 

 

 

 

 

Its:

CEO

 

 

 

The Optionee acknowledges receipt of copies of the Agreement and represents that
he is familiar with the terms and provisions thereof, and hereby accepts this
Option subject to all of the terms and provisions of the Agreement. The Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Board of Directors upon any questions arising under the
Agreement.

 

 

\s\ Jim Pekarsky

 

 

Optionee

 

Date:  April 4, 2006

 

 

CONSENT OF SPOUSE/DOMESTIC PARTNER

 

I,                                                 , spouse/domestic partner of
the Optionee who executed the foregoing Agreement, hereby agree that my
spouse’s/domestic partner’s interest in the shares of Common Stock subject to
said Agreement shall be irrevocably bound by the Agreement’s terms. I further
agree that my community property interest in such shares, if any, shall
similarly be bound by said Agreement and that such consent is binding upon my
executors, administrators, heirs and assigns. I agree to execute and deliver
such documents as may be necessary to carry out the intent of said Agreement and
this consent.

 

 

 

 

 

 

Spouse/Domestic Partner

 

9

--------------------------------------------------------------------------------


 

APPENDIX I

 

MONOLITHIC SYSTEM TECHNOLOGY, INC.

 

NOTICE OF EXERCISE OF STOCK OPTION

 

I
                                                                                       
(print legibly) hereby elect to exercise the following stock options(s) granted
to me by MONOLITHIC SYSTEM TECHNOLOGY, INC. (the “Company”). All shares being
purchased are fully vested and exercisable pursuant to Section 3 of the listed
Option Agreement.

 

1.                                Shares at $                   per share (Grant
date):                          )

2.                                Shares at $                   per share (Grant
date):                          )

3.                                Shares at $                   per share (Grant
date):                          )

4.                                Shares at $                   per share (Grant
date):                          )

 

Cash exercise in the amount of $

Shares should be issued to me as follows:

Name:

 

If you choose to include your spouse, you must designate below how you wish your
shares to be registered by checking the appropriate box. If we receive no
designation, the shares will be designated as Joint Tenants.

 

o

Joint Tenants

o

Community Property

o

Tenants in Common

o

Tenancy by Entirety

 

Verification by
                                                                                              Stock
Administration

 

Certificate to be delivered to (complete item 1 or 2 below)

1.     Employee                                          Home Address:

 

2.     (Insert Name of Second Broker)

Acct #:

Contact Name & Number:

 


SIGNATURE:


 


 DATE:


 


 


SOCIAL SECURITY NO.:


 


 

[For Company Use Only]

 

 

As of the date set forth above, the above named person has the vested right to
exercise the number of shares set forth above.

 


DATE:


 


 


 


 


 

Amount due Company: $

 

Monolithic System Technology, Inc. Stock Administration

755 N. Mathilda Avenue

Sunnyvale, California 94085

(408) 731-1800

 

--------------------------------------------------------------------------------